 I)C 'ISI()NS O() NA II()NAI. I ABOR REI.ATI()NS B()ARDProduction Plated Plastics, Inc. and InternationalUnion, United Automobile, Aerospace and Agri-cultural Implement Workers of America(UAW). Case 7-CA-16630January 14, 1981DECISION AND ORDERBY MEMBERS JENKINS, PINEiI.O, ANDTRUESDAI.EOn September 22, 1980, Administrative Law JudgeLeonard M. Wagman issued the attached Decision in thisproceeding. Thereafter, Respondent filed exceptions anda supporting brief.Pursuant to the provisions of Section 3(b) of the Na-tional Labor Relations Act, as amended, the NationalLabor Relations Board has delegated its authority in thisproceeding to a three-member panel.The Board has considered the record and the attachedDecision in light of the exceptions and brief and has de-cided to affirm the rulings, findings,' and conclusions ofthe Administrative I.aw Judge, but not to adopt his rec-ommended Order.2ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board hereby orders that the Respondent,Production Plated Plastics, Inc., Richland, Michi-gan, its officers, agents, successors, and assigns,shall:1. Cease and desist from:I In the last sentencce of the final paragraph f Ihc s lon 1t' his I)e, sion entitled "In forceCment of Break and L.unch Itilhcics," the Adnlinis-trativc Law Judge inadcrtcltly referred to the "pre-Jul, 1977" emiployee tardiness rule. instcad of the "pre-July 1979 rule." We herebh crrectthis error Further, we agree with the Administrative Law Judge's con-clusion that Respondent ii llaled Sec 8(;la)5) and (I) of Act by chllgingits written plant ule regarding the dcegrc of plrishnclt t h iposedfor repeated tardiness without first riotilyiig aiud barginllilg iith IheUlnion. lowever, we dl tiilt ccur with his itepretitilo )t' flihaltchanged rule Ihe lnew utile reads as fililws:Absent r late w itlo ult Supervisor's appro,al Ull ttLc lttll Iabs11cxC illanly calendar year which number tile shall subject ciiplosee o aserhal swarning 'The foLirth such ahsecle shall subject crnpltyc towrittenl reprimalld; the fifth such lhabsence shall subject etiployete toone week layoff the ixth Iuch abhsclSce shill suhbject eliiploye lodischarge For purposes ol this discipliary procedule I o (2) ilnexcused dates sic] 'hall qual til ucu's¢d ilhbsete IhICese disciplitlary measures arc ili addition to os1s ll bnUls "I'he proper reading i'f the rule is "l: o lHxcused l ;lres" ilstead f"dates " Ihe Adnlinistratlive I a Judge appalcntly referred a ilinsprilitof the rules in icorreclly stating tIhe lalguage. We hereby col-rrct thiserror The rule also prov ides ftior fits sotid, ad third offelses'he Adiiiristrati.e law Judge cred i l er lookirhg tliat scllon olRule 17 which prolvides that "tco (2) airlecused laites shall equal One it-excused absenllce I hi s fidillt s l i s ing lhit x iciarts of tardiness ina calenldar year ws ould subject ain clllplilyec to dischalge is iclrreclThere is iio doubt hwever, thai tie ntss rule is diiflereni front thatwhich preceded it, and the challges inetolcd could ot be made untlilaterally without sviolating the Act Thus, the Adlnislratle I 1w. Judge', ul-timate conrcltisioll is affirmed2 Certain inadsertlil errors appeal il the Adllilistlati e l.as Judge'srecomminrlded Order Acelrdingl s we ill issue ;ii ()rdCr i lieu f thatof the Administrative l.aw Judge254 NLRB No. 68(a) Refusing to bargain collectively with Interna-tional Union, United Automobile, Aerospace andAgricultural Implement Workers of America(UAW), as the exclusive representative of the em-ployees in the bargaining unit below by unilaterallychanging its written plant rules regarding employeetardiness; imposing upon unit employees morestringent break and lunch period policies; changingits rules concerning the number of violations of itsbreak and lunch policies which will result in disci-plinary action against its employees; and imposingdisciplinary action, including written verbal warn-ings, written warnings, and discharge, upon unitemployees for violation of these unilaterally im-posed policies. The appropriate unit is:All full-time and regular part-time productionand maintenance employees, including ship-ping and receiving employees, quality controland truckdriver employees, employed by Re-spondent at its facility located at 9899 "D"Avenue East, Richland, Michigan; but exclud-ing all office clerical employees, technical em-ployees, professional employees, confidentialemployees, guards and supervisors as definedby the Act.(b) In any like or related manner interferingwith, restraining, or coercing employees in the ex-ercise of the rights guaranteed them in Section 7 ofthe Act.2. Take the following affirmative action to effec-tuate the policies of the Act:(a) Rescind its new written plant rules regardingemployee tardiness contained in Respondent's com-pany rules.(b) Rescind the more stringent break and lunchperiod policies instituted in April and June 1979.(c) Rescind its change of the rules concerningthe number of violations of its break and lunchperiod policies which will result in disciplinaryaction against its employees.(d) Expunge from the personnel files of employ-ees Cathy Czuk, Ann Lucas, Joan Browne, MaryHarper, Donna Shannon, Mary Meskil, LauraMarr, Deb Ritter, and Ruth Quinn, all referencesto disciplinary actions which resulted from theirfailure to comply with Respondent's more stringentbreak and lunch period policies and its change inrules concerning the disciplinary action to be im-posed for violation of those policies.(e) Offer Cathy Czuk and Ann Lucas immediateand full reinstatement to their former jobs or, ifthose jobs no longer exist, to substantially equiv-alent positions, without prejudice to their seniorityor any other rights or privileges previously en-joyed.560 PRODUCTION PLATED PLASTICS, INC(f) Make Cathy Czuk and Ann Lucas whole forany loss of earnings they may have suffered due tothe unlawful discharges by paying each of them asum equal to what she would have earned, less anynet interim earnings, plus interest, as set forth inthe section of this Decision entitled "TheRemedy."3(g) Bargain with the Union as the exclusive rep-resentative of the employees in the above appropri-ate unit with respect to changes in Respondent'swritten plant rules regarding employee tardiness,more stringent break and lunch period policies,changes in its rules concerning the number of vio-lations of its break and lunch period policies whichwill result in disciplinary action against its em-ployess, and imposition of disciplinary action, in-cluding written verbal warnings, written warnings,and discharge, upon the unit employees for viola-tion of the above-mentioned policies.(h) Preserve and, upon request, make available tothe Board or its agents, for examination and copy-ing, all payroll records, social security payment re-cords, timecards, personnel records and reports,and all other records necessary to analyze theamount of backpay due under the terms of thisOrder.(i) Post at its plant in Richland, Michigan, copiesof the attached notice marked "Appendix."4Copies of said notice, on forms provided by theRegional Director for Region 7, after being dulysigned by Respondent's authorized representative,shall be posted by Respondent immediately uponreceipt thereof, and be maintained by it for 60 con-secutive days thereafter, in conspicuous places, in-cluding all places where notices to employees arecustomarily posted. Reasonable steps shall be takenby Respondent to insure that said notices are notaltered, defaced, or covered by any other material.(j) Notify the Regional Director for Region 7, inwriting, within 20 days from the date of this Order,what steps Respondent has taken to comply here-with.:' Member Jenkins would award inleresl on hackpay due has.ld ion theformula set forth in his partial dissent in OlripI Medical (orporation, 2SlNLRB 14h (19I))4 In the een tIhal this ()rder is enforced hb a Judg nmctll 1t .IlnitcdStates Court of Appeals, he ws ords i the not ice reading "Postd hdOrder f he National -abor Relations ioard" hall read I lied iursal-ant to a Judgment of Ihe lilted States ('Court of Appeals Intllorciig .IiOrder of the National abhor Rellaton, BoaHrd "APPENDIXNorICt To EMPI_ OYEISPOSTED BY ORDER OF THI.NATIONAL. LABOR RELAIONS BOARDAn Agency of the United States GovernmentWE WILL NOT refuse to bargain collectivelywith International Union, United Automobile,Aerospace and Agricultural Implement Work-ers of America (UAW), as the exclusive repre-sentative of the employees in the bargainingunit below by unilaterally changing our writ-ten plant rules regarding employee tardiness;imposing upon unit employees more stringentbreak and lunch period policies; changing ourrules concerning the number of violations ofour break and lunch period policies which willresult in disciplinary action against our em-ployees; and imposing disciplinary action, in-cluding written verbal warnings, written warn-ings, and discharge, upon unit employees forviolation of these unilaterally imposed policies.The appropriate unit is:All full-time and regular part-time produc-tion and maintenance employees, includingshipping and receiving employees, qualitycontrol and truckdriver employees, em-ployed by the Employer at its facility locat-ed at 9899 "D" Avenue East, Richland,Michigan, but excluding all office clericalemployees, technical employees, professionalemployees, confidential employees, guardsand supervisors as defined in the Act.Wli wit NOT in any like or related mannerinterfere with, restrain, or coerce our employ-ees in the exercise of the rights guaranteedthem in Section 7 of the National Labor Rela-tions Act, as amended.Wi Wll.l. rescind our new written plantrules regarding employee tardiness in our com-pany rules.WE Wll i rescind the more stringent breakand lunch period policies we instituted inApril anrid June 1979.WE win.. rescind our change of the rulesconcerning the number of violations of ourbreak and lunch period policies which willresult in disciplinary action against our em-ployees.WE wl expunge from the personnel filesof employees Cathy Czuk, Ann Lucas, JoanBrowne, Mary Harper, Donna Shannon, MaryMeskil, Laura Marr, Deb Ritter, and RuthQuinn all references to disciplinary actions561 DECISIONS OF NATIONAL LABOR RELATIONS BOARDwhich resulted from their failure to complywith our more stringent break and lunchperiod policies and our change in rules con-cerning disciplinary action to be imposed forviolation of these policies.WE WILL offer Cathy Czuk and Ann Lucasimmediate and full reinstatement to theirformer jobs or, if those jobs no longer exist, tosubstantially equivalent positions, without prej-udice to their seniority or any other rights orprivileges previously enjoyed.WE WILL make Cathy Czuk and Ann Lucaswhole for any loss of earnings they may havesuffered due to the discrimination practicedagainst them by paying each of them a sumequal to what she would have earned, less anynet interim earnings, plus interest.WE WILL bargain with the Union as the ex-clusive representative of our employees in theabove appropriate unit with respect to changesin our written plant rules regarding employeetardiness, more stringent break and lunchperiod policies, changes in our rules concern-ing the number of violations of our break andlunch period policies which will result in disci-plinary action against our employees, and im-position of disciplinary action, including writ-ten verbal warnings, written warnings, and dis-charge, upon our employees for violation ofthe above-mentioned policies.PRODUCTION PLATED PLASTICS, INC.DECISIONSTATEMENT OF THE CASELEONARD M. WAGMAN, Administrative Law Judge:Upon a charge and an amended charge filed by Interna-tional Union, United Automobile, Aerospace and Agri-cultural Implement Workers of America (UAW), re-ferred to herein as the Union, the Regional Director forRegion 7 of the National Labor Relations Board issuedthe complaint herein on September 5, 1979. The com-plaint, as amended at the hearing held at Kalamazoo,Michigan, on April 7 and 8, 1980, alleged that the Re-spondent, Production Plated Plastics, Inc., violated Sec-tion 8(a)(5) and (1) of the National Labor Relations Act,as amended, 29 U.S.C. §151, el seq., herein called theAct, by making and implementing unilateral changes inits employees' conditions of employment. Respondent, byits timely answer denied committing the alleged unfairlabor practices.Upon the entire record, from my observation of thewitnesses' demeanor, and after due consideration of thebriefs filed by the General Counsel and Respondent, Imake the following:FINDINGS OF FACTI. JURISDICTION AND LABOR ORGANIZATIONRespondent, a Michigan corporation engages in themanufacture, sale, and distribution of molded andchrome plated plastic products at its Richland, Michigan,plant. During the calendar year ending December 31,1978, a representative period, Respondent in the courseand conduct of its business operation manufactured, soldand distributed from its Richland, Michigan, plant prod-ucts valued in excess of $2,500,000, of which productsvalued in excess of $50,000 were shipped from its Rich-land plant directly to points located outside of Michigan.In its answer, Respondent admitted the foregoing dataand conceded that at all times material it was an employ-er engaged in commerce within the meaning of Section2(2), (6), and (7) of the Act, and I so find.The complaint alleged, Respondent in its answer con-ceded, and I find that the Union, International Union,United Automobile, Aerospace and Agricultural Imple-ment Workers of America (UAW), is a labor organiza-tion within the meaning of Section 2(5) of the Act.II. THE ALLEGED UNFAIR LABOR PRACTICESA. Background and IssuesIn Production Plated Plastics, Inc., 247 NLRB No. 76(1980), petition for enforcement pending (6th Cir. No.80-1290), the Board issued an order requiring Respon-dent to bargain with the Union for the following unit:All full-time and regular part-time production andmaintenance employees, including shipping and re-ceiving employees quality control and truckdriveremployees employed by the Employer at our facili-ty located at 9899 'D' Avenue East, Richland,Michigan, but excluding all office clerical employ-ees, confidential employees, guards and supervisorsas defined in the Act.'In that same case, the Board found that Respondent inthe instant case had violated Section 8(a)(5) and (1) ofthe Act by refusing to furnish the Union with relevantbargaining information, by making unilateral changes inits restroom use policy, and by witholding a Christmasbonus without bargaining collectively with the Union.The issues raised in the instant case are whether Re-spondent violated Section 8(a)(5) and (1) of the Act by:1. Unilaterally changing its rules regarding employeetardiness.2. Unilaterally imposing a more stringent break periodand lunch period policy.3. Unilaterally changing its rules concerning thenumber of violations of its break period and lunch periodpolicy which will result in disciplinary action.4. Imposing disciplinary action including written warn-ings, verbal warnings and discharge on unit employeesfor violation of these unilaterally imposed policies.I he BoHard found tlt the Union achieed majorit status on Septem-her 15. 1977. in a Board held representation election562 PRODUCTION PLATED PLASTICS, INC.B. The Change in Compa(ni Rules RegardingTardinevssPrior to July 1979, Respondent's shop rules includedthe following regarding tardiness and absence:Code:First offense WR*--"WR' written reprimand:Second offense 3 day*LO()-"LO" disciplinarylayoff:Third offense D*--"D" dismissal.17. Repeated (6) times in three (3) month periodtardiness in reporting for work.*These disciplinary measures are in addition toloss of bonus.18. Absent without Supervisor's approval. Unex-cused absences in any calendar year which numberthree shall subject employee to wvarning. The fourthsuch absence shall subject employee to written rep-rimand: the fifth such absence shall subject employ-ee to one week layoff; the sixth such absence shallsubject employee to discharge.In July 1979, Respondent issued ne\\ shop rules inwhich former shop rules 17 and IX sucre combined intoRule 17 as follows:Code:First offense WR*-"WR" written reprimand:Second offense 3 day*LO--"LO" disciplinary laNoff;Third offense D*--"D" dismissal.17. Absent or late without Supervisor's approval.Unexcused absences in any calendar year whichnumber three shall subject employee to a erbalwarning. The fourth such absence shall subject eni-ployee to written reprimand; the fifth such absenceshall subject employee to one wreek layoff; the sixthsuch absence shall subject employee to discharge.For purposes of this disciplinary procedure tiso (2)unexcused dates shall equal one unexcused absence.These disciplinary measures are in addition toloss of bonus.The parties stipulated and I find that Respondent institut-ed the new Rule 17 sithout gixing the Union notice orany opportunity to bargain about it. I also find upon theparties' stipulation that during the pendency of the in-stant case, Respondent has abstained from applying thenew Rule 17 pending the outcome of the issue of wheth-er its unilateral promulgation ran afoul of Sections 8(d)and 8(a)(5) of the Act.Sections 8(a)(5) and 8(d) of the Act require an emnploy-er to bargain with the representative of his employeesover subjects encompassed within the broadly definedcategories of ".. wages, hours and other terms andconditions of employment ..." The) make clear that itis an unfair labor practice for an employer to make achange affecting any matter Which is a mandatory sub-ject for bargaining without first advising the bargainingrepresentative and providing it wvithi an opportuni tobargain concerning the change. A.L.R11. v. Katz. c a/l.d/bh/a Wllihamvhlrg Stee/ Products Co., 3h9 U.S 736(1962): ihrbrhoard Paper Product (Corp. ..\.iR.. 379U.S. 203 (1964).Applying the stated principle to the instant case, it isclear that any unilateral alteration by Respondent ofmandatory conditions of employment concerning its pro-duction and maintenance employees at its Richland plantin July 1979, when the Union was the exclusive bargain-ing representative of those employees, would constitute arefusal to bargain in violation of Section 8(a)(5) of theAct, as well as a violation of Section 8(a)(l) of the Act.Boland Marine and Manufacturing Company. Inc., 225NLRB 824 (1976). It is settled law that rules regardingemployee conduct and the discipline to be imposed forinfractions of such rules are mandatory subjects of bar-gaining.Boland Marine and Manufacturing Company. Inc., supraat 829.Comparison of Rules 17 and 18 with the new Rule 17reveals that the latter contained more stringent disciplinefor tardiness. As I read old Rule 17, six instances of tar-diness2in a 3-month period would be punished with awritten reprimand, whereas the new combined rulestrongly implies that six instances of tardiness in a calen-dar year would subject an employee to discharge. Alsoimplied is that any combination of absences or incidentsof tardiness totalling six in I year would subject the of-fending employee to discharge. Under the former rule 17six instances of tardiness spread out over a calendar yearwould not subject defending employee to so much as awritten reprimand. I find, therefore, that the merger ofRules 17 and 18 resulted in a substantial change in thedegree of punishment to be imposed for repeated tardi-ness. By making this change in its plant rules withoutfirst notifying the Union and giving it an opportunity tobargain about it, Respondent violated Section S(a)(5) and(1) of the Act.C. Enforcement of Break and Lunch PoliciesSince Respondent opened its Richland plant in June1969, its management's stated policy has been to grant allemployees two 10 minute breaks and a 30-minute lunchbreak. Since 1973, Respondent's plating department em-ployees, according to stated policy, enjoyed 5 more min-utes of breaktime known as "walk time."The plating department supervised by LeRoy Bowsersince November 1977, plates automobile parts with plas-tic, copper, nickel, or chrome. Since November 1977,Bowser also supervised the day shift directly.Both men and women work in the planning depart-ment. Most of the women rack and unrack the parts tobe plated, on an assembly line. The men are divided intomachine operators, box handlers, and material handlers.Occasionally, male employees rack and unrack parts.However none of the male employees work primarily asrackers/unrackers.To permit the production line to continue unabated,the 11 or so day shift plating department women, classi-fied as "racker/unracker," take their morning and after-noon breaks so that only 6 are away from the productionline at any given time."Tardy" and "late" are ynonmlous, as used hy Respondnts man-agement in their tesilmlons and ill Rspdent's emploce Warning IlotCereCeCived ill C Itlcnce563 DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe record shows that prior to April 1979, the rack-ers/unrackers on the first or day shift were less thancareful about breaks and lunch. Mary Harper, who wasemployed in the plating department from February 1973until March 1979, believed that her morning and after-noon breaks were from 15 to 20 minutes in duration butthat she might take longer than 20 minutes, and perhapsas long as a 25-minute break. She also believed that shewas entitled to a 35-minute lunch break. However, attimes she took a 40-minute lunch break, and from time totime extended her lunch period to 42 or 44 minutes.Harper's understanding of Respondent's policy to-wards morning and afternoon breaks and lunch was notunique. She observed that the other women on her shifttook breaks and lunch periods in similar fashion.3Employee Ann Lucas, who began work in Respon-dent's plating department on September 20, 1976, as aracker/unracker, and who was terminated in June 1979,believed that she was entitled to breaks of 20 minutes'duration and a lunch break of 35 minutes prior to April1979. Before April 1979, Lucas also observed that, as shedid, her fellow employees took breaks of 20 to 25 min-utes, and lunch periods ranging from 35 to 45 minutes,with the predominant period being 40 minutes.I find from Lucas' testimony that on occasions whenRespondent employed the plating department on 10-hourshifts, the day shift rackers/unrackers extended theirbreaks. During these extended shifts, Lucas and her col-leagues took breaks of 25 minutes' duration and lunchbreaks of 40 to 45 minutes.I find from Harper's undenied testimony that prior toApril 1979 LeRoy Bowser, occasionally sat in the break-room with Harper and other racker/unracker employees.I also find from Harper's testimony that in late 1978 orearly 1979, Bowser told Harper, who at the time was aproduction line leader, that he was not concerned withhow long the employees took on their breaks so long asthe production "got out and it wasn't held up," and thatBowser instructed Harper that she and the other employ-ees should "watch it," with regard to the length ofbreaks. Lucas' credited testimony reflects a similar cau-tion from Bowser in February 1979.I find from Harper's testimony that for 2 weeks inearly 1978, Bowser required his employees to sign in andout on breaks, when "(t)hey got out of hand."41 alsofind from Harper's testimony that after Bowser cautionedthe day shift rackers/unrackers, they would curtail theirbreaks for "maybe for a couple of days" and then "goback to the same thing they were doing." However,prior to April 1979, Bowser did not tell either Harper orLucas to adhere strictly to Respondent's stated policy re-garding breaks and lunch.5Plating Department Manager Bowser testified in sub-stance that prior to April 1979 he repeatedly pressed hisa Harper's straightforward testimony regarding her practices and ob-servations was uncontradicted4 For reasons given later i this I)ecision, arper impressed mc as amore reliable v.itness than Bowser Therefore. I have credited her ratherthan Blov ser regarding his attemipts to conltro l breaks.s This finding is based on Ilarper's and Lucas' testimntiny Bossscr testi-fied that he told employees Czuk. Lucas, and Harper iof Respondeni's 10plus 5-minute break policy and of the 30-minule lunch policy lowev,;cer.his testimony does not resval when lie so advised hem.employees to comply with Respondent's stated limits onbreaks and lunch periods. He also testified that he issueda number of verbal warnings to the racker/unrackerwomen employed on the day shift in his department.Bowser testified that he submitted such writeups to Re-spondent's personnel office.However, Personnel Manager Warenuk's testimonyand Respondent's file of warning notices cast doubt onBowser's testimony. Under examination, in response tothe General Counsel's subpoena duces tecum seeking pro-duction of those warning notices, Warenuk testified thatshe had explored all of Respondent's records and thatthe General Counsel's Exhibit 4 included all of the warn-ing notices having to do with lunch period breaks be-tween April 1977 and June 29, 1979. Warenuk also testi-fied that Respondent's policy is to retain all such noticespermanently. Review of the available warning notices re-vealed that prior to April 1979, Bowser issued no warn-ing notice to any of the women employees on the dayshift for either excessive breaks or over staying lunch.Other factors cast doubt on Bowser's testimony thathe was conscientious about enforcing the 10 plus 5-minute break rule and the 30-minute lunch rule prior toApril 1979. For as found above, undenied and uncontra-dicted testimony of former employees Harper and Lucasshowed that as a matter of practice, the first shift rack-ers/unrackers under Bowser's immediate supervisiontook more than 15 minutes for their breaks and morethan 30 minutes for their lunch periods, apparently with-out fear of disciplinary action from Bowser. While Ihave found that Bowser cautioned his employees to con-trol their lunch breaks, he also expressed a liberal atti-tude toward the length of breaks, so long as productionwent forward.In evaluating Bowser's testimony, I have also consid-ered his demeanor while testifying before me. My confi-dence in Bowser's reliability was eroded by his emphatic,but unsubstantiated assertion that "I keep records of allof the times you are late." Unlike Harper, Lucas andWarenuk who seemed to be relaxed, Bowser seemed anx-ious, particularly on cross-examination, when questionedabout his efforts to enforce Respondent's stated breakand lunch policies prior to April 1979. He gratuitouslycomplained about his repeated but vain efforts to attaincompliance from employees who refused to heed hiswarnings. He also seemed overly anxious to stress hiswriting up of offending employees. My impression wasthat Bowser was trying too hard to make his point.In sum, I find Bowser's testimony regarding his effortsto enforce Respondent's break and lunch policies prior toApril 1979 unpersuasive. I have rejected it to the extentit runs counter to, or is inconsistent with, the testimonyof Harper, Lucas, and Warenuk.Laura Marr, who replaced Mary Harper as line leaderof the rackers/unrackers on the plating department's firstshift, first heard Bowser remind the first shift about Re-spondent's stated lunch and break time policies in April1979. Thereafter, Laura Marr heard Bowser remind therackers/unrackers of Respondent's policies regardingbreaks and lunch periods at approximately 2-week inter-vals.564 PRODUCTION PIATED PLASTICS. INC.At all times material to this case, Respondent providedan incentive bonus for each hour employees were atwork during the workweek. However, Respondent alsohas withheld the bonus if an employee took more than30 minutes for lunch, any time during the week. On oneoccasion, prior to April 1979, Mary Harper took morethan 30 minutes for lunch on a workday and lost herweekly bonus.On April 11, 1979, Respondent issued a "Verbal Em-ployee Warning" to first shift racker/unracker CathyCzuk for an excessive lunch period. The warning stated:You took a long lunch today-26 minutes is onyour timecard & an additional 18 minutes before re-turning to your work area. This will not be tolerat-ed. Your next long lunch will mean a written warn-ing.The nature of the violation designated on the notice was"Lateness." LeRoy Bowser signed this notice, as didActing Plant Manager Tom Grady.On June 11, 1979, Czuk received a written warning fortaking 43 minutes for lunch that day. The nature of theviolation, as designated on the warning was "Lateness."This notice was signed by Tom Grady and Plant Man-ager Evans.On April 11 and on June I1, Respondent issued similarwarning notices to Czuk's fellow employee, Ann Lucas.When Ann Lucas received her warnings, she complainedthat her conduct was no different from that of her fellowemployees.From Friday, June 22 through, and including, June 29,1979, 6 workdays, Plating Manager LeRoy Bowsertimed the breaks of 96 of the 11 women rackers/un-rackers on the first shift. He observed all nine and notedwhen they took more than 15 minutes on their breaks.His records showed that five employees exceeded Re-spondent's stated 15-minute break rule on all six dates.Laura Marr, Deb Ritter, Maryann Meskil, and RuthQuinn took excessive breaks on June 22, 25-28. Twowomen employed on the day shift, in the plating depart-ment, were not listed on Bowser's notes and did not re-ceive written warnings because he forgot their names.Bowser conceded that the timing of his employees'breaks in late June 1979, and the issuance of writtenwarnings to nine of the rackers/unrackers in his depart-ment was a "crackdown,"' and that he had never writ-ten up "the entire department for taking too long on abreak."The warnings issued to Czuk, Lucas, Browne, Harper,and Shannon were designated as written warnings.Those issued to Meskil, Quinn, Ritter, and Marr werecalled "Verbal." On each of the warnings issued on June29, the nature of the violation was designated as "late-Cathy Czuk. Ruth Quinn. Ann Lucas. Marcann Meskil, MlrHarper, Laura Marr., Donna Shannon, )eb Rltter, and Joan Browne? Bowser testified that hince November 1977. he kept records hossighow much time each of the employcs in Ihe plating deparlltmenl took 0n1breaks Howe'er, he also testified that he only kept such records for ayear running from January to Januar aid that in February 19X1, he d-carded all of the notes on hreaks fior the year 1979 aHtel. cr, as foiundabove. Respondent's records did nott contaii ssriten rnitt e ul g to tierackers/unrackers employed on Bosser's dal shift prior iio April 1974ness." The verbal and written warnings were issued forviolation of the pre-July 1979 Rule 17.In addition to the written warnings issued to employ-ees Czuk and Lucas respectively on June 11 and 29, Re-spondent issued a warning notice on April 18 to each ofthem. The stated offense in each instance was as follows:Shop Rule 20-stopping work before break timewithout approval of supervisor. You left the floorafter specifically being asked not to for productionreason. This behavior will not be tolerated. Yournext offense will mean a 3 day disciplinary lay off.The nature of the violation in each case was designatedas "Attitude" and "Disobedience." On June 29, Respon-dent terminated Lucas and Czuk on the ground that theyhad received three written warnings in a 12-monthperiod. sI find in agreement with the General Counsel, andcontrary to Respondent, that Bowser's crackdown re-garding breaks, in late June 1979, and the Respondent'searlier issuance of verbal and written warnings in Apriland June 1979 to employees Czuk and Lucas for taking"long" lunch periods represented a tightening up of itsenforcement policy with regard to tardiness. From theseincidents, I find that in April and June 1979 Respondentimposed changes in the working conditions of the firstshift rackers/unrackers who were supervised by Bowser,and were part of the Union's bargaining unit. However,Respondent neglected to give notice to and bargain withthe Union regarding these changes in the terms and con-ditions of employment which, under Section 8(d) of theAct, were proper subjects for collective bargaining.It is well settled that an employer's continuing obliga-tion to bargain about "wages, hours, and other terms andconditions of employment" under Section 8(d) of theAct, encompasses the duty to bargain about plant rulespertaining to absence and tardiness, and accompanyingdisciplinary regulations. N.L.R.B. v. Miller Brewing Com-pany, 408 F. 2d 12, 14 (9th Cir. 1969) Murpv DieselCompany, 184 NLRB 757, 762, 763 (1970), enfd. 454 F.2d303 (7th Cir. 1971). Respondent's failure to bargain col-lectively with the Union regarding such changes violatedSection 8(a)(5) and (1) of the Act. Master Slack and/orMaster Trousers Corp., and Hardeman Garment Corp., andMorehouse Garment Corp.. and Lauderdale GarmentCorp., and Lobelvelle Garment Corp., 230 NLRB 1054,1055 (1977). 1 further find that the written and verbalwarnings issued to employees Cathy Czuk, Ann Lucas,Joan Browne, Mary Harper, Donna Shannon, MaryMeskil, Laura Marr, Ruth Quinn, and Deb Ritter, pursu-ant to Respondent's unilateral changes in its tardinessrules violated Section 8(a)(5) and (1) of the Act. The dis-charge of employees Czuk and Lucas which were also infurtherance of Respondent's unilateral changes in its tar-Rule 30( of Responletnl's rules t:ltCSLniplo>ee(s) rcei ing three (3) ussarnilg noltices it a 12 monthperiod irt' slbec(t iio ImmIediat dismissalA te hearing I gritllted tihe (iClnr.l Courtls iiotion to aitllend theconrplailit to allege tla lit , ritiei erbhil sarnlligs Issued to Marr andRitter s ilattd t Acr565 DECISIONS OF NATIONAL LABOR RELATIONS BOARDdiness rule also violated Section 8(a)(5) and (1) of theAct.On June 11, 1979, Ann Lucas and Cathy Czuk re-ceived written warnings for taking excessively longlunch periods. However, for Lucas and Czuk, respective-ly, this was only the second violation of the pre-July1977 Rule 17 in a 3-month period. Thus, I find that onJune 11, Respondent unilaterally changed Rule 17 as itapplied to employees Lucas and Czuk. Here again, Re-spondent neglected to bargain with the Union regardingthis change and, thus, again violated Section 8(a)(5) and(I) of the Act. For under the pre-July 1977 rule, six in-stances of tardiness in 3 months were required before awritten warning was to be issued.CONCLUSIONS OF LAW1. Respondent Production Plated Plastics, Inc., is now,and at all times material herein has been, an employerengaged in commerce within the meaning of Section2(2), (6), and (7) of the Act.2. International Union, United Automobile, Aerospaceand Agricultural Implement Workers of America(UAW), is a labor organization within the meaning ofSection 2(5) of the Act.3. All full-time and regular part-time production andmaintenance employees including shipping and receivingemployees, quality control, and truckdriver employeesemployed by Respondent at its facility, located at 9899'D' Avenue East, Richland, Michigan, but excluding alloffice clerical employees, confidential employees, guardsand supervisors as defined in the Act, constitute a unitappropriate for collective bargaining within the meaningof Section 9(a) of the Act.4. At all times material to this case, the Union hasbeen the exclusive collective-bargaining representative ofthe employees described in paragraph 3 above for pur-poses of collective bargaining within the meaning of Sec-tion 9(a) of the Act.5. Respondent has violated Section 8(a)(5) and (1) ofthe Act by, unilaterally, without prior notice to or con-sultation with the Union, imposing on the employees inthe unit described in paragraph 3, above, a more strin-gent break and lunch period policy, changing its ruleconcerning the number of violations of its break periodand lunch period policy which will result in writtenwarnings and other disciplinary action against its em-ployees, implementing its unilaterally adopted lunchperiod and break period policies against unit employeesthrough the issuance of written verbal warnings andwritten warnings, discharging unit employees CathyCzuk and Ann Lucas pursuant to the aforesaid unilateral-ly adopted rules, and, by unilaterally and without priornotice to or consultation with the Union, changing itswritten plant rules regarding employee tardiness.6. The aforesaid unfair labor practices are unfair laborpractices affecting commerce within the meaning of Sec-tion 2(6) and (7) of the Act.THE REMEDYHaving found that Respondent has engaged in certainunfair labor practices, it will be recommended that Re-spondent cease and desist therefrom and take certain af-firmative action designed to effectuate the policies of theAct.Having found that Respondent violated Section 8(a)(5)and (1) of the Act by unilaterally promulgating and im-plementing a more stringent break period and lunchperiod policy, by changing its rules concerning thenumber of violations of its break period and lunch periodpolicy which result in disciplinary action, and by issuingverbal warnings, written warnings, and discharging em-ployees in implementing the aforesaid policies, it will berecommended that said rules and the procedures devisedto enforce them shall be rescinded and withdrawn.It will also be recommended that Respondent restorethe status quo which existed at the time of its unlawfulactions by rescinding all disciplinary actions resultingfrom implementation of Respondent's revised rules re-garding lunch and breaks and the implementation of thedisciplinary policies unilaterally revised which are de-scribed above. Inasmuch as Respondent discharged em-ployees Cathy Czuk and Ann Lucas pursuant to its uni-lateral changes in the lunch and break rules and in thedisciplinary procedures in violation of Section 8(a)(5)and (1) of the Act, I will provide as a remedy in my rec-ommended Order that Respondent offer these employeesreinstatement and make them whole by reimbursing themfor any loss of earnings they may have suffered, includ-ing interest, in the manner prescribed in F. W. WoolworthCompany, 90 NLRB 289 (1950), and Florida Steel Corpo-ration, 231 NLRB 117 (1977).'0[Recommended Order omitted from publication.]"' See, gencrallyI. is Plumbing &d Ieating Co., 138 NIRB 716 1961).566